FILED
                            NOT FOR PUBLICATION                             AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50590

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00026-L

  v.
                                                 MEMORANDUM *
ODILION SALGADO-CASTANEDA,
a.k.a. Odilon Salgado-Castaneda,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Odilion Salgado-Castaneda appeals from the eight-month sentence imposed

upon the revocation of supervised release.

       Salgado-Castaneda has completed his custodial sentence and no additional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
term of supervision was imposed. This court ordered appellant to move for

voluntary dismissal, or show cause why the appeal should not be dismissed for

lack of jurisdiction. To date, counsel has not responded. Accordingly, Salgado-

Castaneda’s appeal from the sentence is dismissed as moot. See United States v.

Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                        2                                   10-50590